PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
GlaxoSmithKline Intellectual Property Development Limited
Application No. 15/749,210
Filed: 31 Jan 2018
Patent No. 11,203,632
:
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Issued: 31 Dec 2021
Attorney Docket No. P65882



This is a redetermination of the patent term adjustment in response to the “RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” and the “PETITION UNDER 37 C.F.R. §1.183”, both filed August 19, 2022. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On December 21, 2021, the instant application issued as Patent No. 11,203,632, with a patent term adjustment of 162 days.  The Office determined a patent term adjustment of 162 days based upon 262 days of “A” delay, reduced by 100 days of Applicant delay.  

Patentee filed an application for patent term adjustment on February 8, 2022, asserting that he should not have been assessed 11 days of Applicant delay under 37 CFR 1.704(c)(10) because his IDS filed September 24, 2021 (subsequent to the Notice of Allowance mailed August 19, 2021) contained a 37 CFR 1.704(d) statement. The Office mailed a “REQUEST FOR INFORMATION” on June 27, 2022. The request indicated that the IDS filed                September 24, 2021, was not accompanied by a proper 37 CFR 1.704(d) statement, and therefore the assessment of 11 days of Applicant delay for the IDS was proper. The request indicated that if Patentee desired to obtain the benefit of the Rule 704(d) statement, Patentee could file a petition under Rule 183, requesting waiver of the requirement that the Rule 704(d) statement accompany the IDS.




The present petition

37 CFR 1.704(d)(1) states, in part:


	A paper containing only an information disclosure statement in compliance with §§ 1.97 	and 1.98 will not be considered a failure to engage in reasonable efforts to conclude 	prosecution (processing or examination) of the application under paragraphs (c)(6), 	(c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item 	of information contained in the information disclosure statement:
	...
	(i) Was first cited in any communication from a patent office in a counterpart foreign or 	international application or from the Office, and this communication was not received by 	any individual designated in 1.56(c) more than thirty days prior to the filing of the 	information disclosure statement.

As set forth above, 37 CFR 1.704(d)(1) requires that that the statement accompany the IDS filed on September 24, 2021. However, Patentee has filed a petition under 37 CFR 1.183 and paid the $420 petition fee, requesting waiver of that requirement. 

In view thereof, the petition under 37 CFR 1.183 is GRANTED.

As a result, Patentee’s argument with respect to the September 24, 2021 IDS has been considered, and found to be persuasive.  No Applicant delay will be assessed for this IDS.

Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
262 + 0 + 0 – 0 – 89 = 173

Conclusion

Patentee is entitled to PTA of one hundred seventy-three (173) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 262 + 0 + 0 – 0 – 89  = 173 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred seventy-three (173) days.



Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions

Enclosure:  Copy of DRAFT Certificate of Correction






































UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,203,632
		DATED            :  December 31, 2021
		INVENTOR(S) :  Damian et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 162 days.

      Delete the phrase “by 162 days” and insert – by 173 days--